976 F.2d 724
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.BAY FINANCIAL CORPORATION, et al.,  Debtors,Loli GREGOR, D/B/A Hsin-Mei, Co., Plaintiff, Appellant,v.THE NEWPORT INN JOINT VENTURE and Bay Financial Corporationand Subsidiaries, Defendants, Appellees.
No. 92-1097.
United States Court of Appeals,First Circuit.
Sept. 28, 1992

Appeal from the United States District Court for the District of Massachusetts [Hon.  Edward F. Harrington, U.S. District Judge]
Loli V. Gregor on brief pro se.
Jack Weinberg and Graubard, Mollen, Horowitz, Pomeranz & Shapiro on brief for appellees, The Newport Inn Joint Venture and Bay Financial Corporation and Subsidiaries.
D.Mass.
AFFIRMED.
Before Breyer, Chief Judge, Campbell, Senior Circuit Judge, and Cyr, Circuit Judge.
PER CURIAM.


1
The judgment of the district court is affirmed for the reasons stated in the district court's December 19, 1991 memorandum and order.